Citation Nr: 1601348	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for right knee condition.  

2.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for arthritis of the left knee.  

3.  Entitlement to service connection for extraction of teeth, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1986 to May 1989 and from January 1991 to March 1991.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

These matters come before the Board of Veterans Appeals (Board) on appeal from the June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2015, the Veteran testified at a video conference hearing conducted at the Muskogee RO before the undersigned.  A copy of the transcript has been associated with the claim folder

To establish jurisdiction over these issues, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claims of entitlement to service connection for the right and left knee disorders.

In his May 2011 notice of disagreement (NOD), the Veteran also disagreed with the portion of the June 2010 rating decision that denied the petition to reopen the claims seeking service connection for hypertension and arthritis of the lower back, as well as the claims for service connection for a right and left hand condition.  These issues were included in the January 2013 statement of the case (SOC).  However, the Veteran did not include these issues in his February 2013 substantive appeal.  In fact, in the substantive appeal, the Veteran specifically indicated that he was only seeking to reopen his claims for service connection for the right and left knee disorders, and service connection for his teeth extractions.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, the issues of whether new and material evidence has been received to reopen the claims for service connection for hypertension and the low back disability, as well as the claims for service connection for the right and left hand condition are not before the Board.  

The issue of whether new and material evidence has been raised sufficient to reopen the claim of service connection for a low back disability has been raised by the record in the October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The underlying de novo claims for service connection for the right and left knee disabilities, as well as the claim seeking service connection for extraction of teeth, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The July 1996 rating decision denied service connection for a bilateral knee disability on the basis that no permanent residual or chronic disability subject to service connection was reflected by the service treatment records or demonstrated by evidence following service.  In the September 2001 rating decision, the RO denied the petition to reopen the claim of service connection for the bilateral knee condition on the basis that the evidence did not reflect that the condition occurred in, or was caused by service.  

2.  A June 2007 Board decision denied the petition to reopen the claims seeking service connection for the right and left knee disorders on the basis that the evidence did not reflect a link between the Veteran's bilateral knee disability and service, and the Veteran was not shown to have a current disability that was incurred in, or causally or etiologically related to his military service.  

3.  The evidence received since the June 2007 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claims for service connection for the right and left knee disorders.  


CONCLUSIONS OF LAW

1.  The June 2007 Board decision which denied the claims seeking service connection for the right and left knee disorders is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2015).  

2.  The evidence received subsequent to the June 2007 Board decision is new and material, and the previously denied claims for service connection for the right and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claims to Reopen

The Veteran contends that his current knee disorders were incurred during his period of active service.  Specifically, the Veteran relates his bilateral knee disability to multiple injuries he sustained in service.  Review of the claims folder indicates that the RO initially denied the claim seeking service connection for the bilateral knee condition by way of the July 1996 rating decision.  The RO continued the denial of service connection for the bilateral knee disorder in the September 2001 and January 2004 rating decisions.  The Board denied the petition to reopen the claims seeking service connection for arthritis of the left knee and a right knee disability in June 2007.  Notice of this denial was provided to the Veteran, and the Board's decision in the matter is final.  See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100.  The Veteran filed an application to reopen his claims for service connection for his knee disabilities in December 2009.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claims which have been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 2007 Board decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

As previously noted, the Veteran's petition to reopen his claims of service connection for the right and left knee disorders was last previously considered and denied in the June 2007 Board decision.  Specifically, at that time, the Board noted that the Veteran's medical records did not provide a nexus or link between the Veteran's bilateral knee disability and service, which was an unestablished fact necessary to substantiate the Veteran's claim for service.  In reaching this decision, the Board also took note of the February 2006 VA examination, which provided a negative opinion regarding the existence of a link between the Veteran's bilateral knee disability and service, and did not raise a reasonable possibility of substantiating the Veteran's claim.  Based on these findings, the Board concluded that the evidence of record did not show that the Veteran's current knee disorders were incurred or aggravated in service and denied reopening the claims of service connection for the right and left knee disabilities.  

The evidence associated with the claims file subsequent to the June 2007 Board decision includes, but is not limited to, a June 2005 letter issued by the Veteran's physician J.S., M.D., at the Family Medical Center; the April 2009 statement of his attending physician, J.A., M.D.; VA treatment records generated at the Oklahoma City VA medical center (VAMC) and Lawton outpatient center, and dated from September 2009 to August 2014; the September 2014 VA Knee and Lower leg condition Disability Benefits Questionnaires; the October 2015 Hearing transcript; an October 2015 letter issued by the Veteran's primary care provider, A.E., M.D. at the Lawton VA outpatient clinic; and the Veteran's own lay assertions.  

In the June 2005 letter, Dr. S. noted that the Veteran presented for a social security disability physical examination, with complaints of pain in his knees and lower back.  It was noted that the Veteran wore knee braces all of the time, and the pain in his knees was present all of the time.  According to the Veteran, his knee pain never goes away, and he has experienced this pain since 1986, the year in which he entered service.  

During his October 2015 hearing, the Veteran indicated that he has continued experiencing symptoms of pain and discomfort in his knees since his in-service injuries.  Specifically, the Veteran maintains that his current bilateral knee disability originated in service and has progressively worsened throughout the years, leading to his post-service knee symptoms, his meniscus tears and arthritis, and ultimately his total knee replacement procedures.  See October 2015 Hearing Transcript, pp. 16-17.  

In an October 2015 opinion, the Veteran's primary care provider, Dr. E. at the Lawton VA Outpatient clinic, noted that the Veteran had been a patient at their clinic for a few years, and one of the conditions he had been treated for was osteoarthrosis of the knees.  Dr. E. asserted that a majority of the Veteran's knee problems started during or just after his military service, and added that the Veteran believed that his knee osteoarthrosis should be service-connected.  Dr. E. noted that the Veteran was currently service-connected for bilateral tinnitus, pseudofolliculitis barbae, and a residual of post-operative right inguinal hernia scar.  When asked whether the Veteran's bilateral knee condition could be considered secondary or adjunct to any of the above-listed service-connected disabilities, Dr. E. marked yes, and then wrote that the Veteran had undergone two total knee replacement procedures, and had also been given a back brace to wear.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in knees since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and lay statements provided in support of his claim, the Board finds the Veteran credible with respect to his assertions. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-6 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007). 

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the June 2007 Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final Board decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record. 

In particular, the Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  During his hearing, the Veteran testified that he injured his knees multiple times in service, and related his current knee disabilities to his in-service injuries.  The Veteran also testified that he has experienced ongoing symptoms of pain and discomfort in his knees that has progressively worsened since his years in the military.  The Veteran's hearing testimony of continuing problems and ongoing symptoms were not of record at the time of the June 2007 rating decision.  The Board notes that the option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus may be established for disabilities listed under 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

The Board finds that collectively, the Veteran's hearing testimony, in conjunction with the October 2015 VA opinion, addresses the possibility that the Veteran's knee disabilities may be related to service.  In light of the fact that the Board in June 2007 denied the claim, in part, because the evidence did not reflect a link between the Veteran's knee disabilities and his service, this new evidence relates to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claims of service connection for the Veteran's right knee disability and left knee arthritis.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claims for service connection for the right and left knee disabilities can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the left knee is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  


Right and Left Knee Disorders

As discussed above, the Veteran contends that his bilateral knee disability was incurred in service.  During his hearing, the Veteran testified that he injured his knees several times in service; once when his knees struck a slab of granite that had moss growing over it, another time when he slipped and fell while walking down a staircase that had snow on it, and a third time when he struck his knees against the airport turnstiles while preparing to board his flight.  See Hearing Transcript, pp. 5 - 7.  

Turning to the available service treatment records, at the March 1986 enlistment examination, the clinical evaluation of the lower extremities was shown to be normal, and the Veteran denied a history of trick or locked knee in his medical history report.  A June 1986 Emergency Care and Treatment report reflects that the Veteran was taken to the military hospital after he fell and struck his left knee against a rock.  Upon physical evaluation of the knee, the treatment provider noted that the Veteran exhibited pain in the left subpatellar region of the knee, slight effusion below the left patellar region, and tenderness at the subpatellar bursa.  An x-ray of the knee was negative for signs of a fracture, and the Veteran was thereafter assessed with having a soft tissue contusion in the left knee.  A subsequent screening note of acute medical care, dated several days afterwards (also in June 1986), reflects the Veteran's complaints of left knee pain of five days duration.  Physical examination of the knee was negative for signs of effusion, but mild swelling was noted in the submedial patellar region, and evidence of tenderness was observed in the suprapatellar region, to include the metatarsophalangeal (MTP) joint.  After evaluating the Veteran, the treatment provider assessed the Veteran with having suprapatellar and MTP contusion.  A little over a week after this visit (also in June 1986), the Veteran was seen at the military clinic again with complaints of left knee pain of two weeks duration.  During this visit, the treatment provider observed no evidence or signs of edema, crepitus, deformity, effusion or instability in the knee, but did note mild tenderness in the medial and lateral portion of the left knee.  The Veteran was thereafter diagnosed with having a resolving contusion.  

A sick call treatment note dated on June 26, 1986 reflects the Veteran's complaints of stiffness in the morning, which he reportedly could "work...out."  The Veteran was assessed with rule-out resolving patella tendonitis in the left knee.  A July 1986 sick call note also reflects an assessment of resolving left patellar tendonitis.  

In February 1988, the Veteran was seen at the military clinic with complaints of right knee pain after he injured his knee when he fell down the staircase the night before.  The treatment provider observed effusion, swelling and tenderness surrounding the patellar tendon, but noted that the ligaments were still intact.  The Veteran was assessed with a possible knee sprain.  An x-ray of the right knee was negative for signs of a fracture, or any other abnormal findings.  At the March 1989 separation examination, although the clinical evaluation of the lower extremities was shown to be normal, in the summary of defects and diagnoses section, the medical examiner noted that the Veteran had chronic knee pain.  Also, in the March 1989 medical history report, the Veteran reported that he did not know whether he had a trick or locked knee.  The Veteran re-enlisted in the military in January 1991.  However, the records pertaining to his second period of military service are negative for evidence of knee problems, and at the March 1991 separation examination, the clinical evaluation of the lower extremities was shown to be normal.  In addition, in the March 1991 medical history report, the Veteran denied a history of a trick or locked knee.  

The post-service treatment records reflect that the Veteran was first seen with complaints of bilateral knee pain in November 2000.  Private records issued from Comanche County Memorial hospital, and dated in November 2000, reflect that the Veteran injured both his knees after a slip and fall accident.  X-rays of the left knee revealed well-maintained joint spaces, and fragmentation of the fibular lateral aspect of the patella that was either "a normal variant or post trauma."  VA progress notes dated in December 2000 reflect the Veteran's reported history of a left knee injury during basic training.  A December 2000 radiology report reflects that the Veteran underwent an x-ray of his knees, and the findings produced were negative for signs of a fracture or dislocation.  The Veteran was however assessed with having mild bilateral osteoarthritis.  A November 2001 Emergency Department Triage and Assessment report issued at Comanche County Memorial hospital reflects that the Veteran's right knee buckled after he stood up.  The Veteran denied any recent trauma, and on a scale of one to ten (with one being the least level of pain and ten being the highest) he rated his pain level at a 10.  An x-ray of the right knee was negative for fracture or joint effusion but did reveal sclerotic bone density involving the anterior surface of the patella which was "probably post traumatic."  

Treatment records dated in April 2004, and issued from Southwestern Medical Center Emergency Services, reflect that the Veteran was admitted with an admitting diagnosis of left knee pain.  The Veteran stated that he developed left knee pain while performing janitorial duties the day before.  He was diagnosed with a contusion/strain of the left knee, placed in a left knee immobilizer and given crutches.  

The Veteran was afforded a VA examination in connection to his bilateral knee disorder in February 2006, during which time, he provided his military history and recounted how he hyperextended both of his knees in 1986 while in basic training.  The Veteran reported to have progressive pain in his knees which had worsened since his years in the military.  He also described the pain in both knees as sharp, excruciating and present all the time.  According to the Veteran, he has not been employed since 2004, given that the medication he was given for his pain leaves him feeling less than alert, and he no longer feels safe working as a cab driver.  The Veteran also stated that his knee pain interferes with his activities of daily living, adding that any time he stands, walks or lifts anything heavy, he experiences increased pain.  He also added that he has to brace himself when he is sitting or standing, especially when he is grooming, bathing, or using the toilet.  After conducting a physical examination of the Veteran, and reviewing x-rays taken of his knees, the VA examiner diagnosed the Veteran with having degenerative joint disease of the bilateral knees.  The VA examiner concluded that it is less likely than not that the Veteran's bilateral degenerative joint disease of the knees is related to his period of service.  In reaching this conclusion, the VA examiner acknowledged the Veteran's in-service complaints of, and treatment for, knee pain in 1986 and 1988.  She (the examiner) noted however that the post-service evidence of record was clear for any additional complaints of, or treatment for, right or left knee symptoms until 2000 and 2001 when he was treated for his knee symptoms at Comanche County Memorial Hospital.  According to the VA examiner, x-rays of the knees were unremarkable, and the first actual documentation of degenerative joint disease was in 2003.  Based on her review of the evidence, the VA examiner reasoned that "it does not appear that chronicity of his knee pain has been established and...the records are silent for knee problems between 1988 and 2000."  

The more recent treatment records reflect that the Veteran underwent another VA examination (Disability Benefits Questionnaire) in connection to his knee disabilities in September 2014.  Based on his discussion with, and evaluation of, the Veteran, the VA physician who evaluated the Veteran's left knee disability determined that the Veteran experiences limited range of motion and diminished strength in the left knee due to the total knee arthroplasty he underwent in 2014.  The VA physician who evaluated the Veteran's right knee disability also noted that the Veteran experiences significant pain in the right knee and is thus unable to tolerate activity involving stooping, lifting, kneeling and stair climbing.  

As noted above, in the October 2015 VA opinion, Dr. E. indicated that the Veteran's knee disability could be considered secondary to one of his service-connected disabilities.  

Unfortunately, the Board does not find the VA medical opinions provided to be adequate.  Although the February 2006 VA examiner reached a negative conclusion, and provided a rationale and explanation in support of her opinion, the Board finds that her rationale was based on an incomplete and inaccurate factual premise.  Specifically, the VA examiner noted that the first diagnosis of degenerative joint disease was in 2002, and the first actual documentation of degenerative joint disease was in 2003, but VA progress notes dated in December 2000 reflect that x-rays of the Veteran's knees showed signs of mild osteoarthritis.  These records were not taken into consideration by the VA examiner when arriving at her conclusion.  Also, the VA examiner noted that the Veteran's records were silent for knee problems between 1988 and 2000, but at the March 1989 separation examination, in the summary and defects section, the medical examiner noted that the Veteran had chronic knee pain.  Furthermore, although the examiner determined that the chronicity of the Veteran's knee pain had not been established, she does not appear to have considered the Veteran's complaints of ongoing symptoms when issuing her opinion.  Indeed, the Board finds the Veteran competent and credible with respect to his complaints of ongoing pain since service.  Although the examiner reviewed the Veteran's medical history, and took note of the Veteran's recurring knee symptoms and diagnoses in service, the examiner did not acknowledge or address his complaints of ongoing pain since service when discussing the rationale behind the medical conclusion.  

With regard to the September 2014 Disability Benefits Questionnaire, while this evaluation provides a more recent assessment as to the current severity of the Veteran's bilateral knee disorder, an opinion regarding the etiology of the Veteran's arthritis was not given.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With regard to the October 2015 VA medical opinion, although the VA physician related the Veteran's knee disability to one of his service-connected disabilities (bilateral tinnitus, pseudofolliculitis barbae, and right hernia scar), he did not specify which service-connected disability the Veteran's knee disability was related to, nor did he provide an explanation or rationale as to how he reached this conclusion.  Accordingly, the Board finds that the Veteran's claims seeking service connection for his bilateral knee disability should be remanded for another VA examination and medical opinion.  

Also, the record reflects that the Veteran applied for benefits from the Social Security Administration (SSA).  However, the record is unclear as to whether he was granted SSA disability benefits, and if so, what disability(ies) the Veteran is receiving disability benefits for.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2015).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Finally, as this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Extraction of Teeth

The Veteran primarily contends that the extraction of his teeth was secondary to his bilateral knee disorder.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

During his hearing, the Veteran testified that in June 2004, he was informed by his physician that he had to have his teeth extracted in order to undergo a total knee replacement procedure.  According to the Veteran, he was informed that his cartilage could be deteriorating due to some type of gum disease found in his gum line, and thus they had to ensure that he did not have anything on his gum line in order to perform the surgery.  The Veteran stated that thirteen of his teeth were extracted during this procedure, and although he was discharged and sent home soon after the procedure, his mother drove him to the Emergency Room at Southwestern Medical Center the very next day due to the fact that his gums were bleeding excessively following his multiple tooth extraction.  See Hearing Transcript, pp. 19-22.  

Review of the Veteran's VA treatment records reflect that he was assessed with having a dental disorder not otherwise specified (NOS) in June 2004.  Upon physical examination of the Veteran's dental condition, the staff dentist observed "poor OH, multiple teeth decay, heavy plaque/calculus, BOP" and the tentative treatment plan included: 1) "[m]ultiple extraction on tooth # 3, 5, 6, 9, 10, 11, 21, 23, 24, 25, 26 with [a]lveloplasty Max arch, 2) SC/RP, 3) Operative #18/31 E/E maybe possible for full crown coverage [and], 4) C/P."  The staff dentist wrote that the Veteran was scheduled for multiple extraction with alveloplasty with an oral surgeon.  In the Dental/Oral surgery outpatient consultation form, it appears that the Veteran was referred to the dental unit by the orthopedic unit, and that a provisional diagnosis of dental caries was provided.  In the reason for request section, it was noted that the Veteran "needs a left total knee replacement with extremely poor dentition" and that the Veteran would "need dental extractions prior to knee replacement."  However, no medical reasoning or explanation was provided as to why the Veteran required dental extractions prior to his knee replacement procedure.  

The June 15, 2014 oral surgery report reflects that the Veteran underwent the multiple tooth extraction procedure.  Records issued from Southwestern Medical Center Emergency Services in Lawton, Oklahoma, and dated on June 16, 2014, reflect that the Veteran was admitted to this facility with an admitting diagnosis of "gums bleeding"/post tooth extraction."  After evaluating the Veteran, the treatment provider diagnosed him with bleeding following his dental extraction.  The VA staff dentist's conversation with a treatment provider at the Emergency Room in Lawton was documented in a June 16, 2005 treatment note.  In the dentistry note, the staff dentist informed the treatment provider at the ER in Lawton that the Veteran had returned the day before following his extraction procedure, that she (the staff dentist) had replaced his gauze, and that the Veteran wanted a mask.  According to the staff dentist, the Veteran was not following instructions to maintain pressure on the gauze, avoid talking, and to swish.  A subsequent oral surgery note dated in June 2004 reflects that the Veteran's treatment for his gum bleeding was transferred to the VA.  It was noted that hemostasis had been achieved, there was no active bleeding, and the Veteran's condition had stabilized.  

Review of the Veteran's VA and private treatment records following his June 2004 multiple tooth extractions reflects that the Veteran did not undergo any type of surgery or operative procedure pertaining to the knees soon after his multiple tooth extraction procedure.  An October 2004 VA progress note reflects that the Veteran has degenerative joint disease and was on the list for a total knee arthroplasty of the left knee.  However, the more recent VA treatment records reflect that the Veteran underwent a left total knee replacement procedure in May 2014.  

Based on the record as it currently stands, the Board finds that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for extraction of his teeth as secondary to his service-connected bilateral knee disorder.  The Veteran is claiming that the extraction of his teeth was secondary to his bilateral knee disorder.  However, he is not yet service-connected for his bilateral knee disorder.  As such, the claims for entitlement to service connection for extraction of teeth is inextricably intertwined with the claims for service connection for the right and left knee disorders.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, any Board action on the claim for service connection for extraction of teeth would, at this juncture, be premature.  For this reason, the issue of service connection for the right and left knee disorders must be resolved prior to resolution of the claim for extraction of the teeth.  

If it is determined that either of the Veteran's claimed right and/or left knee disorders are service-connected, then the claims file should be referred to a VA orthopedist, and based on his/her review of the claims file, and specifically his/her review of the June 2004 VA dental records, the VA orthopedist should address whether the Veteran's multiple tooth extraction procedure was necessary prior to his knee surgery.  The VA orthopedist should specifically review the dental/oral surgery outpatient consultation form referenced above, and determine whether the reason for request reflects that the Veteran needed dental extractions prior to his knee replacement procedure.  The VA orthopedist should also identify the medical reasoning as to why the Veteran required dental extractions prior to a knee replacement procedure.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed right and left knee disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Determine whether the Veteran is receiving SSA disability benefits.  If so, obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. Once these records have been associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any right knee and left knee disorder present.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the June 1986 and February 1988 hospital and clinical reports as well as the March 1989 separation examination (wherein the medical examiner indicated that the Veteran had chronic knee pain, and the Veteran marked that he did not know whether he had a trick or locked knee.)  The VA examiner should also take note of the December 2000 VA treatment records.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a right and left knee disability.  For any right knee disability and left knee disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that either disability had its/their clinical onset in service or are otherwise related to the Veteran's military service.  In answering these questions, the examiner must address the Veteran's assertions that he has experienced ongoing symptoms in his knees since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

In answering these questions, the examiner should also specifically include a discussion as to whether any of the diagnosed conditions is/are consistent with the service treatment records documenting the Veteran's in-service knee injuries, and treatment provided for these injuries, as well as his complaints of continuing pain in his knees since service.  The examiner should also comment as to whether any post-service injury(ies) discussed by the Veteran have contributed, or led, to the development of any of the diagnosed knee disorders.  

If the examiner finds that the Veteran's right and/or left knee disorder is/are not related to his service, then the examiner should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's right and/or left knee disorder is/was proximately due to, or aggravated by any of his service-connected disabilities.  If aggravated, specify the baseline of either right/left knee disability prior to aggravation, and the permanent, measurable increase in right/left knee disability resulting from the aggravation.  

If the examiner finds that the Veteran's right and/or left knee disorder(s) is/are not related to his service or secondary to a service-connected disability, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. Then, if the VA examiner determines that the Veteran's right and/or left knee disability is related to his military service, refer the claims file to a VA orthopedic physician.  The claims file, to include all records on the VBMS and Virtual VA claims processing system must be made available to the examiner in conjunction with the examination.  The VA physician should specifically take into consideration the June 2004 VA treatment records pertaining to the Veteran's dental condition, to include the June 2004 Dental/Oral Surgery Outpatient Consultation form.  The AOJ should take any steps necessary to ensure that these particular records are arranged or labelled in a way that makes them easy to locate by the VA physician.  

Following a review of the record, the VA physician should express an opinion as to whether it is at least as likely as not, a 50 percent probability or greater, that the Veteran's June 2004 multiple tooth extraction procedure was proximately due to, or aggravated by his right or left knee disorder.  In answering this question, the VA physician should take into account the June 2004 Dental/Oral Surgery Outpatient consultation form, and address whether the reason for request section implies that the Veteran had to have dental extractions prior to a knee replacement procedure.  If so, the VA physician should provide the medical reasoning for this request, and specifically, an explanation as to why the Veteran's dental condition necessitated the extraction of his teeth prior to him undergoing a knee replacement procedure.  

The VA examiner must provide a thorough and well-reasoned rationale for all opinions provided.  If the VA examiner finds that the Veteran's June 2004 teeth extraction was not caused or aggravated by his right or left knee disorder then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the VA examiner determines that he/she cannot provide an opinion without resorting to speculation, the VA examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. After completing the requested actions and any additional notification and/or development deemed warranted, the remaining claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


